[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE              SEPTEMBER 30, 1997, APRIL 10, 1997 (VIOLATION OF PRO.) DATE OF APPLICATION           SEPTEMBER 30, 1997, APRIL 28, 1997 (VIOLATION OF PRO.) DATE APPLICATION FILED        SEPTEMBER 30, 1997, APRIL 28, 1997 (VIOLATION OF PRO.) DATE OF DECISION              JUNE 22, 1999
Application for review of the sentence imposed by the Superior Court, Judicial District of Waterbury.
Docket No. CR96-253690, CR91-198921 (VIOLATION OF PROBATION)
Karen Diebolt, Esq. Defense Counsel, for Petitioner
Terence Mariani, Esq. Assistant State's Attorney, for the State
SENTENCE AFFIRMED.
 BY THE DIVISION:
The petitioner was convicted of two counts of robbery 1st CT Page 13119 degree after a jury trial and was sentenced to an effective sentence of twenty years concurrent with a five year period of incarceration for violation of probation that resulted from the robbery convictions. It should be noted that this probation was the result of an additional robbery conviction.
Apparently, the petitioner persists in his claims of innocence. The evidence, however, appeared convincing as noted by the sentencing judge at the time he imposed the sentence.
The facts of the instant offense support a conclusion that the petitioner is dangerous. His record prior to this offense and while awaiting sentencing support this conclusion. It would appear that the defendant has now been convicted of six felonies. His current robberies were committed while he was on probation for robbery. The sentence review board has given careful consideration to the arguments of the petitioner.
It is obvious that the sentencing judge viewed the petitioner as a dangerous repeat offender with a demonstrated propensity for serious violent crime. The sentencing court, therefore, imposed a sentence that was designed to protect the public by isolating the petitioner in prison where he could not repeat his felonious conduct. The sentence the petitioner received is neither inappropriate nor disproportionate.
The sentence is AFFIRMED.
O'Keefe, J.
Norko, J.
Klaczak, J.
O'Keefe, J., Norko, J., and Klaczak, J. participated in this decision.